Citation Nr: 1627190	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of June 2012  decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for a lumbar spine disability and a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

The Board notes that in the June 2012 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disability, to include as secondary to service-connected generalized convulsions, grand mal, without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran and his wife testified at a Travel Board videoconference hearing which was chaired by the undersigned Veterans Law Judge at the RO in April 2016.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the RO denied service connection for a degenerative disc disease of the lumbar spine disability. 

2.  Evidence received since the May 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a degenerative disc disease of the lumbar spine disability.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.113 (2015).

2.  New and material evidence has been received since the May 2006 denial, and the claim of entitlement to service connection for a degenerative disc disease of the lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for a degenerative disc disease of the lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The Veteran filed a claim for service connection for a lumbar spine disability which was denied in a May 2006 rating decision on the basis that the Veteran's lumbar spine disability was not related to his service.  The Veteran was notified of this decision and filed a Notice of Disagreement.  Although a Statement of the Case (SOC) was issued, the Veteran failed to perfect the appeal as his substantive appeal (VA Form 9) specifically did not include the issue of entitlement to service connection for a lumbar spine disability.

As the Veteran did not perfect the appeal of the May 2006 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a lumbar spine disability in June 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's May 2006 rating decision which denied service connection for a low back disability on the basis that the Veteran's lumbar spine disability was not related to his service. 

Evidence received since the May 2006 rating decision includes the Veteran's April 2016 Board testimony where he testified that her had continuing low back pain since his service which began after his first in-service grand mal seizure. 
	
The Board finds that the above-described evidence provides a basis for reopening the claim for a low back disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the May 2006 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current low back disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the May 2006 rating decision would be evidence linking a current low back disability to service. 

The prior denial of service connection in the May 2006 rating decision was based on a finding that a low back disability was not incurred or aggravated by his service or secondary to his service-connected generalized convulsions, grand mal.  The subsequent testimony suggests that the Veteran experienced pain in his low back since his service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a degenerative disc disease of the lumbar spine disability is reopened.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a lumbar spine disability and a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal.

The Veteran contends that his claimed lumbar spine and cervical spine disabilities are the result of trauma that he experienced from losing consciousness during his grand mal seizures.  As noted above, the Veteran testified that he began to experience neck and back pain in service after a seizure-induced fall.   

The Veteran underwent a VA examination in June 2012.  The examiner opined that it is less likely than not that the Veteran's claimed lumbar and cervical conditions were incurred in or caused by his claimed in-service injury, event, or illness and that they were not secondary to his service-connected grand mal seizure disability.  The examiner noted that there was no evidence that the Veteran injured his cervical and/or lumbar spine during his military service.  The examiner also noted that while the Veteran was service-connected for grand mal seizures, there was no evidence reporting any injury to his neck or back in service after a seizure that would cause degenerative disc disease.  The examiner that there was no evidence that his seizure disability significantly aggravated his lumbar and cervical spine disabilities beyond their normal progression.

While the June 2012 VA examiner determined that the Veteran's lumbar and cervical spine conditions were not related to service or his service-connected grand mal seizure disability, it appears that these opinions were predicated on a lack of back or neck complaints in-service.  However, the Board notes that the service treatment records demonstrate that the Veteran experienced loss of consciousness in service which resulted in traumatic falls.  Additionally, as noted above, the Veteran has noted a continuity of symptomatology as he testified that his back and neck began hurting in service after the seizure induced falls.

As a result, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection a lumbar spine disability and a cervical spine disability, to include as secondary to service-connected generalized convulsions, grand mal, and that further medical opinion in connection with these claims is warranted which considers the Veteran's history and contains a comprehensible, detailed and well-reasoned rationale.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that a new VA examination is needed to provide an opinion to determine the nature and etiology of any current lumbar spine and cervical spine disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed lumbar spine and cervical spine disabilities.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current lumbar spine and cervical spine disabilities are related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar spine and cervical spine disabilities are caused or aggravated by his service-connected grand mal seizure disability.  The examiner should specifically note that the Veteran's service treatment records demonstrate that he experienced seizure induced falls during his service and the Veteran contends that he began to experience back and neck pain after these in-service falls.

If the examiner finds that the Veteran's lumbar spine or cervical spine disabilities have been permanently aggravated/worsened by his service-connected grand mal seizure disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


